DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/06/2018 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Amendment
Claims 1-19 are currently pending in the present application. Claims 1, 3-4, 6 and 11-12 are original; are claims 2, 5, 7-10 and 13 are currently amended; and claims 14-19 are newly added. The amendment dated May 24, 2018 has been entered into the record.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 8-10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang (US 2014/0055716) in view of Kim (US 2008/0218459).
Regarding claim 1, Zhang discloses a liquid crystal display panel (see Fig. 1 and paragraph [0031] identifying “Second Embodiment”), comprising:
a first substrate (200) and a second substrate (100) arranged oppositely, and
a plurality of liquid crystal diffraction units (see each liquid crystal-lens defined in the second electrode region 201a between the first electrode region 201b; see [0028] describing the focal-lengths therein are modulated) arranged in a same layer between the first substrate and the second substrate (Fig. 1), each liquid crystal diffraction unit comprising:
a first electrode (201),
a second electrode (101), and
liquid crystal (300) sandwiched between the first electrode and the second electrode, wherein

While Zhang discloses the second electrode comprising a patterned electrode ([0031]), Zhang does not necessarily disclose the second electrode comprising at least one strip sub-electrode.
Kim discloses a liquid crystal diffraction unit (see Fig. 21 where the diffraction unit comprises the first electrode 56, the second electrodes 74 and 76, and the liquid crystal 48), a second electrode comprising at least one strip sub-electrode (see 74 and 76 in Fig. 18; [0037]-[0041], [0108]).
It would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the invention to modify the patterned electrode of Zhang with the teachings of Kim, wherein the second electrode comprises at least one strip sub-electrode, by having the strip electrodes as described by Kim, so that the viewing angle can be further adjusted (Kim: [0106]).

Regarding claim 2, Zhang and Kim disclose the limitations of claim 1 above.
Zhang does not disclose in each liquid crystal diffraction unit,
the strip sub-electrode comprises a group of first strip sub-electrodes and multiple groups of second strip sub-electrodes arranged symmetrically on respective sides of the group 
upon application of a voltage, each group of the second strip sub-electrodes constitutes an odd zone or an even zone of a zone plate.
Kim discloses each liquid crystal diffraction unit (the diffraction unit shown in Figs. 18 and 21),
a strip sub-electrode comprises a group of first strip sub-electrodes (74) and multiple groups of second strip sub-electrodes (76) arranged symmetrically on respective sides of the group of the first strip sub-electrodes (Fig. 21), wherein the group of the first strip sub-electrodes comprises one or more first strip sub-electrodes (Fig. 18), and each group of the second strip sub-electrodes comprises one or more second strip sub-electrodes (Fig. 18), and
upon application of a voltage, each group of the second strip sub-electrodes constitutes an odd zone or an even zone of a zone plate (see Fig. 21, where 76 constitutes each zone comprising the light blocking portions 68 and the light transmitting portions 70 of a zone plate, where each zone can show different modes based on the voltages applied; [0111]-[0120]).
It would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the invention to modify the patterned electrode of Zhang with the teachings of Kim, wherein in each liquid crystal diffraction unit, the strip sub-electrode comprises a group of first strip sub-electrodes and multiple groups of second strip sub-electrodes arranged symmetrically on respective sides of the group of the first strip sub-electrodes, wherein the group of the first strip sub-electrodes comprises one or more first strip 

Regarding claim 8, Zhang and Kim disclose the limitations of claim 1 above, and Zhang further discloses controlling the plurality of the liquid crystal diffraction units by changing voltages applied to the second electrode and the first electrode ([0026], [0030]), thereby achieving display of different gray scales ([0030] “modulate the focal-length of each liquid-crystal-lens, and, therefore the light transmittance is modulated”).

Regarding claim 9, Zhang and Kim disclose the limitations of claim 1 above, and Zhang further discloses wherein 
the liquid crystal display panel further comprises a black matrix (401b in 401; [0027]) arranged on a side of the first substrate away from the second substrate (Fig. 1), and 
light passing through the plurality of the liquid crystal diffraction units is blocked by the black matrix such that the liquid crystal display panel is in a full black state (A claim term is functional when it recites a feature "by what it does rather than by what it is" (e.g., as evidenced by its specific structure or specific ingredients). In re Swinehart, 439 F.2d 210, 212, 169 USPQ 226, 229 (CCPA 1971). See MPEP 2173.05(g). In this case, Zhang teaches a structure, a diffraction unit comprising the electrodes and black matrices and applying voltages thereto, so that the light may not pass through the diffraction unit) (For example, see the 4th diffraction 

Regarding claim 10, Zhang and Kim disclose the limitations of claim 8 above, and Zhang further discloses wherein
the liquid crystal display panel further comprises a black matrix (401b in 401; [0027]) arranged on a side of the first substrate away from the second substrate (Fig. 1); and
light passing through the plurality of the liquid crystal diffraction units are transmitted between adjacent black matrices such that the liquid crystal display panel is in a full bright state (A claim term is functional when it recites a feature "by what it does rather than by what it is" (e.g., as evidenced by its specific structure or specific ingredients). In re Swinehart, 439 F.2d 210, 212, 169 USPQ 226, 229 (CCPA 1971). See MPEP 2173.05(g). In this case, Zhang teaches a structure, a diffraction unit comprising the electrodes and black matrices and applying voltages thereto, so that the light may pass through the diffraction unit) (For example, see the 2nd diffraction unit in Fig. 1 where the converged light is not blocked by 202b and 401b, and [0030] “The liquid-crystal-lens light-modulating apparatus in this embodiment, after being provided with a patterned shielding sheet, by controlling the voltages applied to the first electrode layer 101 and to the second electrode layer 201, can easily modulate the focal-length of each liquid-crystal-lens, and therefore the light transmittance is modulated”).
Regarding claim 12, Zhang and Kim disclose the limitations of claim 10 above, and Zhang further discloses wherein the full bright state is achieved by varying the voltages applied to the second electrode and the first electrode such that light is focused in a position closer to the second electrode as compared to the black matrix after passing through each liquid crystal diffraction unit (see the 2nd diffraction unit in Fig. 1 where the converged light is not blocked by 202b and 401b; [0030] “The liquid-crystal-lens light-modulating apparatus in this embodiment, after being provided with a patterned shielding sheet, by controlling the voltages applied to the first electrode layer 101 and to the second electrode layer 201, can easily modulate the focal-length of each liquid-crystal-lens, and therefore the light transmittance is modulated”).

Claims 3 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over in Zhang view of Kim and in further view of Kroll (US 2014/0055692).
Regarding claim 3, Zhang and Kim disclose the limitations of claim 2 above.
Kim does not disclose that the first strip sub-electrodes and the second strip sub-electrodes all have a same width.
However, Kroll discloses strip sub-electrodes in a diffraction device have a same width (Fig. 5 and [0168] "the diffraction device 20 ... The linear electrodes 26 which are arranged at the first substrate 28 have a width B of 1.5 μm").
It would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the invention to modify the device disclosed by Zhang and Kim with the teachings of Kroll, wherein the first strip sub-electrodes and the second strip sub-electrodes all have a same width, by having a same width for electrodes, so as to consider a less complicated 

Regarding claim 13, Zhang and Kim disclose the limitations of claim 1 above, and Zhang further discloses a display device, comprising: the liquid crystal display panel ([0033]).
However, Zhang does not a collimated backlight source. 
Kroll discloses a collimated backlight source ([0040]).
It would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the invention to modify the device disclosed by Zhang and Kim with the teachings of Kroll, wherein a display device further comprises a collimated backlight source, by having the illumination device as described by Kroll, for the purpose of providing a collimated light wave field that can be varied by a light modulator (Kroll: [0165]).

Regarding claim 14, Zhang, Kim and Kroll disclose the limitations of claim 13 above. 
Zhang does not disclose in each liquid crystal diffraction unit,
the strip sub-electrode comprises a group of first strip sub-electrodes and multiple groups of second strip sub-electrodes arranged symmetrically on respective sides of the group of first strip sub-electrodes, wherein the group of the first strip sub-electrodes comprises one or more first strip sub-electrodes, and each group of the second strip sub-electrodes comprises one or more second strip sub-electrodes, and
upon application of a voltage, each group of the second strip sub-electrodes constitutes an odd zone or an even zone of a zone plate.

a strip sub-electrode comprises a group of first strip sub-electrodes (74) and multiple groups of second strip sub-electrodes (76) arranged symmetrically on respective sides of the group of the first strip sub-electrodes (Fig. 21), wherein the group of the first strip sub-electrodes comprises one or more first strip sub-electrodes (Fig. 18), and each group of the second strip sub-electrodes comprises one or more second strip sub-electrodes (Fig. 18), and
upon application of a voltage, each group of the second strip sub-electrodes constitutes an odd zone or an even zone of a zone plate (see Fig. 21, where 76 constitutes each zone comprising the light blocking portions 68 and the light transmitting portions 70 of a zone plate, where each zone can show different modes based on the voltages applied; [0111]-[0120]).
It would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the invention to modify the patterned electrode of Zhang with the teachings of Kim, wherein in each liquid crystal diffraction unit, the strip sub-electrode comprises a group of first strip sub-electrodes and multiple groups of second strip sub-electrodes arranged symmetrically on respective sides of the group of first strip sub-electrodes, wherein the group of the first strip sub-electrodes comprises one or more first strip sub-electrodes, and each group of the second strip sub-electrodes comprises one or more second strip sub-electrodes, and upon application of a voltage, each group of the second strip sub-electrodes constitutes an odd zone or an even zone of a zone plate, by using the strip electrodes as described by Kim, so that the viewing angle can be further adjusted (Kim: [0106]).

Regarding claim 15, Zhang, Kim and Kroll disclose the limitations of claim 14 above.
Kim does not disclose that the first strip sub-electrodes and the second strip sub-electrodes all have a same width.
However, Kroll discloses strip sub-electrodes in a diffraction device have a same width (Fig. 5 and [0168] "the diffraction device 20 ... The linear electrodes 26 which are arranged at the first substrate 28 have a width B of 1.5 μm").
It would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the invention to modify the device disclosed by Zhang and Kim with the teachings of Kroll, wherein the first strip sub-electrodes and the second strip sub-electrodes all have a same width, by having a same width for electrodes, so as to consider a less complicated manufacturing method because the orientation of the liquid crystals is affected by a voltage applied to the electrodes (Kroll: [0020], [0170]).

Claims 5 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of Kim, and in further view of Liu (US 2016/0357063).
Regarding claim 5, Zhang and Kim disclose the limitations of claim 1 above, and Zhang further discloses a black matrix (201b in 201; [0027]), arranged on a side of the first substrate away from the second substrate (Fig. 1).
However, Zhang does not disclose a lower polarizer, arranged on a side of the second substrate away from the first substrate.
Liu discloses a lower wide grid polarizer (41 in Fig. 5), arranged on a side of a second substrate away from a first substrate.


Regarding claim 17, Zhang and Kim disclose the limitations of claim 13 above, and Zhang further discloses a black matrix (201b in 201; [0027]), arranged on a side of the first substrate away from the second substrate (Fig. 1).
However, Zhang does not disclose a lower polarizer, arranged on a side of the second substrate away from the first substrate.
Liu discloses a lower wide grid polarizer (41 in Fig. 5), arranged on a side of a second substrate away from a first substrate.
It would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the invention to modify the device disclosed by Zhang and Kim with the teachings of Liu, wherein a lower polarizer is arranged on a side of the second substrate away from the first substrate, by disposing the polarizer below a display panel as described by Liu, for the purpose of reducing the loss of light from a backlight source (Liu: [0091]).

Claims 6-7 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of Kim and Liu, and in further view of Kroll.
Regarding claim 6, Zhang, Kim and Liu disclose the limitations of claim 5 above, and Zhang further discloses wherein the first substrate comprises a color filter substrate ([0035] “a color filter can be provided above the second electrode layer or above the shielding sheet”),
the second electrode is arranged on a side of the second substrate close to the color filter substrate (see Fig. 1), and
the first electrode is arranged on a side of the color filter substrate close to the second substrate (see Fig. 1).
Zhang does not necessarily disclose the second substrate comprises an array substrate.
However, Kroll discloses a second substrate comprises an array substrate (Kroll: [0050] “As far as the operation of the diffraction device is concerned … The control circuits with thin-film transistors (TFT) can be accommodated on the substrate”).
It would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the invention to modify the device disclosed by Zhang, Kim and Liu with the teachings of Kim, wherein the second substrate comprises an array substrate, by having TFTs accommodated on a substrate as described by Kroll while Zhang suggests the second electrode is connected with an electrode-voltage control circuit (Zhang: [0031]), for the purpose of controlling the electrodes (Kroll: [0050]).

Regarding claim 7, Zhang, Kim and Liu disclose the limitations of claim 6 above, and Zhang further discloses wherein an orthogonal projection of the group of an electrode (201a in 201) on the color filter substrate at least partially overlaps the black matrix (Fig. 1).
However, Zhang does not disclose the electrode is the first strip sub-electrodes.

It would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the invention to modify the patterned electrode of Zhang with the teachings of Kim, wherein the electrode is the first strip sub-electrodes, by having the strip electrodes as described by Kim, so that the viewing angle can be further adjusted (Kim: [0106]).

Regarding claim 18, Zhang, Kim and Liu disclose the limitations of claim 17 above, and Zhang further discloses wherein the first substrate comprises a color filter substrate ([0035] “a color filter can be provided above the second electrode layer or above the shielding sheet”),
the second electrode is arranged on a side of the second substrate close to the color filter substrate (see Fig. 1), and
the first electrode is arranged on a side of the color filter substrate close to the second substrate (see Fig. 1).
Zhang does not necessarily disclose the second substrate comprises an array substrate.
However, Kroll discloses a second substrate comprises an array substrate (Kroll: [0050] “As far as the operation of the diffraction device is concerned … The control circuits with thin-film transistors (TFT) can be accommodated on the substrate”).
It would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the invention to modify the device disclosed by Zhang, Kim and Liu with the teachings of Kim, wherein the second substrate comprises an array substrate, by having TFTs accommodated on a substrate as described by Kroll while Zhang suggests the second 

Regarding claim 19, Zhang, Kim, Liu and Kroll disclose the limitations of claim 18 above, and Zhang further discloses wherein an orthogonal projection of the group of an electrode (201a in 201) on the color filter substrate at least partially overlaps the black matrix (Fig. 1).
However, Zhang does not disclose the electrode is the first strip sub-electrodes.
Kim discloses an electrode includes strip sub-electrodes (see 74 and 76 in Fig. 18; [0037]-[0041], [0108]).
It would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the invention to modify the patterned electrode of Zhang with the teachings of Kim, wherein the electrode is the first strip sub-electrodes, by having the strip electrodes as described by Kim, so that the viewing angle can be further adjusted (Kim: [0106]).

Allowable Subject Matter
Claims 4, 11 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 4, the prior art of record, taken along or in combination, fails to teach or disclose, in light of the specifications, “for each liquid crystal diffraction unit, the following equation satisfies: 

    PNG
    media_image1.png
    39
    113
    media_image1.png
    Greyscale

wherein Z1 is a distance between a plane of the second electrode and a focusing position of light after passing through the liquid crystal diffraction unit; Aj is a distance between a central position of the liquid crystal diffraction unit and a distal-most end of the jth group of second strip sub-electrodes from the central position, wherein j is a positive integer; and λ is a wavelength of light incident on the liquid crystal diffraction unit”.
The examiner further considered Heor (US 2005/0276205) and Takane (US 8891034). Heor teaches diffraction unit and the relationship between a wavelength of an incident laser beam and an interval of the diffraction grating ([0039]-[0044]). Takane teaches the relationship among a wavelength of the light beam, a focal length, a number of the band-shaped pattern electrodes and an outermost peripheral radius (Column 4). However, Heor and Takane applied along or in combination fail to teach or suggest the combination and arrangement of elements recited in Applicant’s claim 4.

Regarding claim 11, the prior art of record, taken along or in combination, fails to teach or disclose, in light of the specifications, “the full bright state is achieved by applying a zero voltage to the second electrode and the first electrode”.  While Zhang teaches a structure, i.e., a diffraction unit comprising the electrodes and black matrices and applying voltages thereto, so that the light may be converged and may pass through the black matrices as shown in Fig. 1 (see the 2nd diffraction unit), it is through applying voltages to electrodes ([0030]). By applying a zero voltage to the second electrode and the first electrode, the diffraction unit will be in an opaque state.  The examiner further considered Heor and Takane. However, Heor and Takane 

Regarding claim 16, the prior art of record, taken along or in combination, fails to teach or disclose, in light of the specifications, “for each liquid crystal diffraction unit, the following equation satisfies: 
                   
    PNG
    media_image1.png
    39
    113
    media_image1.png
    Greyscale

wherein Z1 is a distance between a plane of the second electrode and a focusing position of light after passing through the liquid crystal diffraction unit; Aj is a distance between a central position of the liquid crystal diffraction unit and a distal-most end of the jth group of second strip sub-electrodes from the central position, wherein j is a positive integer; and λ is a wavelength of light incident on the liquid crystal diffraction unit”.
The examiner further considered Heor (US 2005/0276205) and Takane (US 8891034). Heor teaches diffraction unit and the relationship between a wavelength of an incident laser beam and an interval of the diffraction grating ([0039]-[0044]). Takane teaches the relationship among a wavelength of the light beam, a focal length, a number of the band-shaped pattern electrodes and an outermost peripheral radius (Column 4). However, Heor and Takane applied along or in combination fail to teach or suggest the combination and arrangement of elements recited in Applicant’s claim 16.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN Y JUNG whose telephone number is (469)295-9076.  The examiner can normally be reached on Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Caley can be reached on (571)272-2286.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JONATHAN Y JUNG/Patent Examiner, Art Unit 2871